Pope, Judge.
Appellants Kenneth Johnson and Clarence Timothy were tried together for the offense of theft by shoplifting and found guilty by a *263jury, and sentenced to five years and seven years, respectively. Each now appeals, enumerating as error the general grounds. Since the two cases were tried together, and involve the same facts, we will treat the appeals together.
Decided January 10, 1985.
H. Haywood Turner III, for appellants.
William J, Smith, District Attorney, Bradford R. Pierce, Assistant District Attorney, for appellee.
On November 30, 1981 sales people at The Junction, a clothing store in Columbus Square Mall, observed appellants leaving the store. Timothy was wearing a tan leather coat, and Johnson had a large bulge under his coat. The store manager checked the coat rack and found two coats missing. After appellants were arrested, the store employees identified the leather coats found in their possession to be the ones missing from the store.
After a thorough review of the record, we find that a rational jury reasonably could have found each appellant guilty beyond a reasonable doubt. Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).

Judgment affirmed.


Banke, C. J., and Benham, J., concur.